Case 6:19-cv-00580-CEM-EJK Document 49 Filed 05/04/21 Page 1 of 6 PageID 170




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

CORALY HERNANDEZ,

       Plaintiff,

v.                                                   CASE NO. 6:19-cv-00580-CEM-EJK

ANGELS FOR KIDS ON CALL 24/7, INC.,
a Florida for profit corporation, JOHN
VALENCIA, individually, and ELIZABETH
VALENCIA, individually,

      Defendants.
_________________________________/

         MOTION TO WITHDRAW OF ALDO G. BARTOLONE, JR., ESQ.
         AND BARTOLONE LAW, PLLC AS COUNSEL FOR DEFENDANT,
                  ANGELS FOR KIDS ON CALL 24/7, INC.

       The law firm of Bartolone Law, PLLC, along with its attorney Aldo G. Bartolone, Jr.,

Esq. (collectively the “Firm” or “Counsel”), pursuant to Rule 2.02(c) of the Local Rules for

the United States District Court for the Middle District of Florida and Rule 4-1.16 of the

Florida Rules of Professional Conduct, hereby files this Motion to Withdraw as Counsel of

Record for Defendant, Angels For Kids On Call 24/7, Inc. (“AFK”), and in support thereof

further states as follows:

       1.      This is an action against AFK, as well as its principals, John Valencia and

Elizabeth Valencia, for violations of the overtime provisions of the Fair Labor Standards Act

and unpaid wages under Florida Common Law and Fla. Stat. § 448.08, which was filed on

March 25, 2019.

       2.      The Firm was retained by AFK in May 2019 to represent it in a Chapter 11

Bankruptcy case, which was filed on May 16, 2019 in the United States Bankruptcy Court,
                                             1
Case 6:19-cv-00580-CEM-EJK Document 49 Filed 05/04/21 Page 2 of 6 PageID 171




Middle District of Florida, Orlando Division, and assigned Case No. 6:19-bk-03262-KSJ (the

“Bankruptcy Case”).

        3.      The Firm neither offered its services to AFK in relation to the above-styled

litigation nor was it ever retained to undertake the representation of AFK in this case.

        4.      The Firm is almost entirely dedicated to the practice of bankruptcy law and, as

a courtesy to clients, files suggestions of bankruptcy if there is pending litigation in order to

notify the parties and the Court that the automatic stay provisions of 11 U.S.C. § 362(a) are

observed.

        5.      It was the mistaken belief of the undersigned attorney that a suggestion of

bankruptcy would not constitute a substantive appearance on behalf of the bankrupt debtor.

        6.      The undersigned is now aware that the filing of any documents on behalf of a

party in a case pending before this Court, including a suggestion of bankruptcy, constitutes an

appearance on behalf of that entity.

        7.      The Firm has not received any compensation for the documents and reports that

have been filed in this case, nor is there is any agreement between the Firm and AFK providing

for compensation for services rendered in this case.

        8.      The Firm has given the requisite 14-day notice to AFK as required by Local

Rule 2.02(c)(1)(A) of its intention to file this motion to withdraw, as well as counsel of record

for the Plaintiff.

        9.      Contact information for the parties is as follows:

                Angels For Kids On Call 24/7, Inc.
                513 W. Colonial Drive, Unit 1
                Orlando, Florida 32804
                Phone: 407-730-7983
                jvalenicaafk@gmail.com
                                                2
Case 6:19-cv-00580-CEM-EJK Document 49 Filed 05/04/21 Page 3 of 6 PageID 172




                evalenciaafk@gmail.com

                                  MEMORANDUM OF LAW

          10.   Florida Rules of Professional Conduct 4-1.16(b) states:

                Except as stated in subdivision (c), a lawyer may withdraw from representing a
                client if:

                (1)    withdrawal can be accomplished without material adverse effect on the
                       interests of the client;

                (2)    the client insists upon taking action that the lawyer considers repugnant,
                       imprudent, or with which the lawyer has a fundamental disagreement;

                (3)    the client fails substantially to fulfill an obligation to the lawyer
                       regarding the lawyer’s services and has been given reasonable warning
                       that the lawyer will withdraw unless the obligation is fulfilled;

                (4)    the representation will result in an unreasonable financial burden on the
                       lawyer or has been rendered unreasonably difficult by the client; or

                (5)    other good cause for withdrawal exists.

          11.   The undersigned represents that the withdrawal as counsel of record for the

Defendant, Angels For Kids On Call 24/7, Inc., is warranted and necessary in the instant

matter.

          12.   Pursuant to Local Rule 2.02(c):

                If a lawyer appears, the lawyer cannot without leave of court abandon, or

withdraw from, the action.

                (1)    To withdraw, a lawyer: (A) must notify each affected client fourteen
                days before moving to withdraw unless the client consents to withdrawal; and
                (B) must file a motion to withdraw that includes: (i) a certification that the
                lawyer has provided fourteen days’ notice to the client or that the client consents
                to withdrawal; and (ii) if withdrawal will result in a person proceeding pro se,
                the person’s mailing address, email address, and telephone number.




                                                  3
Case 6:19-cv-00580-CEM-EJK Document 49 Filed 05/04/21 Page 4 of 6 PageID 173




        13.    A permissive motion to withdraw is a matter in the discretion of the court.

Andrews v. Bechtel Power Corp., 780 F.2d 124 (1st Cir. 1985).

        14.    The firm has given the requisite 14 days’ notice to the client and counsel for the

Plaintiff.

        15.    Absent permission to withdraw, continued representation of AFK would result

in an undue hardship on the undersigned attorney.

        16.    The undersigned was never retained by AFK to serve as its counsel in this

litigation. Counsel was only hired to represent AFK its chapter 11 bankruptcy case.

        17.    The undersigned does not handle employment and labor law cases and never

offered its services to AFK with regard to this case.

        18.    The undersigned inadvertently appeared in this case on behalf of AFK by the

filing of a Suggestion of Bankruptcy.

        19.    Even the minimal work that the undersigned has undertaken to comply with this

Court’s orders has not been compensated by AFK.

        WHEREFORE, the Firm respectfully requests permission to withdraw as counsel for

Angels For Kids On Call 24/7, Inc. and that it be relieved of further responsibility in this case,

together with such other relief as is just and proper.

                               Local Rule 3.01(g) Certification

        I certify that, pursuant to Local Rule 3.01(g), the undersigned conferred with counsel

for the Plaintiff and they oppose the relief requested. Counsel for the Plaintiff was contacted

by e-mail regarding his position on this Motion to Withdraw. Plaintiff’s counsel responded by

stating “Aldo, I feel your pain. However, I cannot consent to your withdrawal. See the

attached Response to their prior attorney’s motion to withdraw. Although the judge granted
                                                4
Case 6:19-cv-00580-CEM-EJK Document 49 Filed 05/04/21 Page 5 of 6 PageID 174




it, I need to preserve my objections. The bottom line is that my client will be prejudiced

because your clients refuse to comply with court orders.”

       I also certify that the undersigned has contacted and conferred with the Defendant,

Angels For Kids On Call 24/7, Inc., and they consent to the withdrawal.

       Respectfully submitted this 4th day of May, 2021.


                                           __/s/ Aldo G. Bartolone, Jr.________
                                           ALDO G. BARTOLONE, JR.
                                           Florida Bar No. 173134
                                           BARTOLONE LAW, PLLC
                                           1030 N. Orange Ave., Suite 300
                                           Orlando, Florida 32801
                                           Telephone: (407) 294-4440
                                           Facsimile: (407) 287-5544
                                           E-mail: aldo@bartolonelaw.com
                                           Attorney for Angel For Kids On Call 24/7, Inc.
                                           as Debtor and Reorganized Debtor




                                              5
Case 6:19-cv-00580-CEM-EJK Document 49 Filed 05/04/21 Page 6 of 6 PageID 175




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing was filed electronically with the Clerk of the

above-captioned Court using CM/ECF on this 4th day of May, 2021. As such, the foregoing

was served electronically upon all counsel participating in CM/ECF.


                                          __/s/ Aldo G. Bartolone, Jr.________
                                          Aldo G. Bartolone, Jr., Esq.




                                             6
